In a proceeding under article 78 of the Civil Practice Act to annul a determination of the Civil Service Commission of Nassau County, refusing to certify petitioner as eligible for appointment to the position of Patrolman in the Police Department of that county, the petitioner appeals from an order of the Supreme Court, Nassau County, dated November 22, 1961, which sustained the commission’s objection in point of law (set forth in its answer) that the proceeding was not timely commenced as prescribed by statute (Civ. Prac. Act, § 1286) and which dismissed the petition. Order affirmed, without costs. No opinion. Ughetta, Acting P. J., Kleinfeld, Christ, Hill and Rabin, JJ., concur.